Citation Nr: 0823438	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an effective date earlier than July 22, 
2004, for the grant of service connection for residuals, left 
patella fracture with degenerative changes.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO), specifically, an October 2004 
rating decision that denied service connection for low back 
disability, and a January 2006 rating decision that granted 
service connection for residuals, left patella fracture with 
degenerative changes, effective July 22, 2004.  As to the 
latter decision, the veteran appealed the effective date.  

In March 2008, the veteran testified at a hearing held in 
Washington, D.C., which was conducted by the undersigned 
Acting Veterans Law Judge in Washington, D.C., who has been 
designated to make the final disposition of this proceeding 
for VA.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A low back disability was not noted on the induction 
physical examination.

2.  The evidence clearly and unmistakably demonstrates that 
the veteran's low back disability preexisted service and was 
not aggravated by service.  

3.  The veteran filed an initial claim of service connection 
for left knee disability on October 11, 1996.  

4.  An April 1997 rating decision denied entitlement to 
service connection for left knee disability on the basis that 
service medical records associated with the claims folder did 
not show any left knee injury; the veteran did not appeal 
that decision and it became final.  

5.  On July 22, 2004, the veteran filed an application to 
reopen the claim of entitlement to service connection for a 
left knee disability.  

6.  Supplemental service medical records associated with the 
claims folder in April 2005 showed an in-service left knee 
injury of a left patella fracture; a VA examiner attributed 
the veteran's current left knee disability to the in-service 
knee injury; and based in part on the supplemental service 
medical records, service connection was granted for 
residuals, left patella fracture, effective on July 22, 2004.  


CONCLUSIONS OF LAW

1.  As clear and unmistakable evidence rebuts the presumption 
of soundness, a low back disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).

2.  An effective date of October 11, 1996, for the grant of 
service connection for residuals, left patella fracture with 
degenerative changes, is warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  As to the issue of entitlement to an earlier 
effective date for the grant of service connection for 
residuals, left patella fracture, no further discussion of 
VCAA is necessary at this point, for the following reasons.  
The decision is completely favorable, and a fully compliant 
notice pursuant to 38 U.S.C.A. § 5103(a) was provided to the 
veteran on the underlying claim of service connection for a 
left knee disability.  38 C.F.R. § 3.156(b)(3).  A discussion 
of the VCAA as it pertains to the service connection issue is 
below.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in August 2004.  
The letter predated the October 2004 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claim of service 
connection, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

In March 2006, the RO provided the veteran with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
To the extent that such notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  Nevertheless, as the claim of service 
connection for a low back disability is denied, no effective 
date or disability rating can be awarded as a matter of law, 
and therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error.  Sanders v. 
Nicholson, 457 F.3d 881 (Fed. Cir. 2007).

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The veteran was given the opportunity to 
appear before the undersigned in a hearing in March 2008.  
The RO has obtained the veteran's service medical records and 
VA medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the veteran was afforded VA examinations in 
December 2005 and May 2006, to ascertain the nature and 
etiology of the low back disability.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to notify and assist the veteran have been fulfilled 
with respect to the issue on appeal.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the veteran's July 1966 Report of Medical History 
reflects that the veteran checked the 'Yes' box with regard 
to 'recurrent back pain.'  The examiner noted the veteran's 
report of intermittent back pain, but the veteran denied 
seeing a doctor for the pain and denied any injury.  The July 
1966 induction physical examination reflects that his 'spine, 
other musculoskeletal' was clinically evaluated as normal.  
Of record, however, is correspondence from a private 
physician and an X-ray report.  These reflect that the 
veteran was examined six days after the induction examination 
and prior to entry into service in connection with complaints 
of low back pain, and X-rays showed mild scoliosis with a 15 
millimeter variation of the hips with the tilt to the right, 
and spine bifida occulta involving the first sacral segment.  
Thus, although the induction examination did not reflect any 
back disability in the face of intermittent back pain 
complaints, the pre-service private medical records 
constitute clear and unmistakable evidence that the veteran 
had pre-existing back disabilities prior to entry into 
service. 

The Board must now determine whether or not the evidence 
shows the veteran's pre-existing disability was aggravated 
during active duty service.  

Service medical records show that in September 1966, 
approximately two weeks after entry into active service, the 
veteran sought treatment complaining of trouble and pain with 
his back.  It was reflected that he was participating in his 
second day of basic training.  He reported that he had had 
low back pain for several years and no known history of 
trauma.  He complained of pain on prolonged standing, running 
and lifting.  There was good range of motion of the back.  
The examiner noted the pre-service diagnosis of spina bifida 
occulta.  On physical examination, there was no cause of 
pathology.  There was no muscle spasm and straight leg 
raising was negative.  X-rays of the lumbar spine were 
negative.  He was deemed fit for duty.  Nine days later, the 
veteran requested to see a doctor due to trouble with his 
back.  An orthopedist examined him, noted good range of 
motion of the back, and pronounced him fit for duty.  In late 
September 1966, X-rays of the lumbar spine showed spondylosis 
of L3 on the right (the radiographic report noted an 
"interruption of the neural arch of L3 on the right").  In 
November 1966, the veteran complained of steady pain, which 
increased during physical training.  X-rays of the 
lumbosacral spine and pelvis in November  1966 reflected no 
bony or joint abnormality.  

In November 1966, the veteran underwent an evaluation in the 
orthopedic clinic.  It was noted that he complained of low 
back pain for many years.  He reported pain since he was a 
child and did not recall the exact year in which it began.  
He reported that private physicians had told him he had a 
"cold in his spine".  On physical examination, range of 
motion was normal, there was no tenderness to palpation along 
the inter spinus spaces, and there was mild tenderness in the 
left paravertebral muscle area opposite L4, L5, and S1.  
Neurological examination failed to show abnormality of the 
reflexes or of motor strengths.  X-rays of the thoracic and 
lumbar spine showed a 5 degree curve from D2 to D5 and spina 
bifida occulta at S1.  X-rays were otherwise negative for 
bone or joint alterations indicative of disease.  The 
examiner diagnosed spina bifida occulta, S1, and scoliosis, 
mild, 5 degrees, upper thoracic spine.  In view of the 
absence of demonstratable objective physical signs of 
functional limitation, and in view of the rather sparse X-ray 
findings, it was recommended that the veteran be maintained 
on an L-1 profile and be considered fit for full duty.  The 
recommendation was made because of the lack of physical signs 
of disease and because the X-ray abnormalities of this type 
had been known to be found in a large percentage of 
asymptomatic populations.  

In April 1968, the veteran was involved in a motor vehicle 
accident after falling asleep at the wheel.  The clinical 
records reflect the veteran's report that he hit the 
windshield but was not unconscious and he walked away after 
the accident.  On physical examination, he had multiple, 
small lacerations on the head and face.  He complained of 
mid-cervical tenderness, but there was free range of motion 
for the neck.  He complained of left lower pain on palpation, 
and there was moderately severe left costovertebral angle 
(CVA) and flank pain on palpation.  He did not voice any 
complaints related to the low back.  He was admitted to the 
hospital with left upper quadrant pain and placed on 
observation for possible splenic rupture, and the only other 
injury of consequence was fracture of the left patella.  
During his 8 day hospital stay, the veteran did not voice any 
complaints related to the low back, nor are there any 
documented physical findings related to the low back.  The 
discharge diagnoses were abrasions, lacerations, multiple; 
fracture, patella, left; and, observation, surgical for 
possible intraperitoneal injury, negative.  

A June 1968 Report of Medical History completed by the 
veteran for separation purposes reflects that he checked the 
'Yes' box for 'recurrent back pain.'  The examiner noted that 
the veteran had had recurrent back pain for the past eight 
years.  The June 1968 separation physical examination 
reflects that his 'spine, other musculoskeletal' was 
clinically evaluated as normal.  

After service, it is not until February 2005 that a VA 
treatment record reflects complaints of back pain with mild 
radicular component, and a diagnosis by a staff physician of 
degenerative back disease with no evidence of spinal 
stenosis.  A September 2005 addendum note by the same VA 
staff physician states that the veteran reported that he was 
in a serious car accident in the service, where his car 
plunged over a 200 foot cliff.  The examiner stated "[h]e 
most certainly could have sustained back and knee damage at 
the time resulting now in secondary arthritis."  

In December 2005, the veteran underwent a VA examination, and 
the examiner noted review of the claims folder.  The examiner 
acknowledged the veteran's pre-existing back disability and 
his complaints and findings during service.  The veteran 
reported that after service, he had continued to have pain in 
his back, which had been progressive throughout the years.  
The examiner acknowledged the September 2005 VA opinion of 
record.  Upon physical examination, the examiner diagnosed 
degenerative arthritis of the lumbar spine.  The examiner was 
specifically requested to opine whether the veteran's current 
back disability was related to the April 1968 motor vehicle 
accident.  The examiner noted that the veteran was not 
treated for any back injury from the accident in service, and 
that after service he had had progressive back pain.  Current 
X-rays showed mild degenerative arthritis of the lumbar spine 
but no spina bifida.  The examiner could see no indication 
that the mild degenerative arthritis of the lumbar spine and 
the disc desiccation would be related to an automobile 
accident in 1968 and that the veteran was without a history 
of any back injury.  

In May 2006, a VA opinion was proffered upon review of the 
veteran's claims folder.  The examiner reviewed the entire 
service medical record, to include those records detailed 
herein above.  The examiner acknowledged the veteran's 
current complaints of low back pain with radiation into the 
right lower extremity, and current X-rays and MRI which 
showed degenerative changes consistent with age.  The 
examiner acknowledged the veteran's report to the September 
2005 VA physician that he drove off a 200 foot cliff which 
led to his current back pain.  The May 2006 VA examiner noted 
that such history is not documented in the service medical 
record and should be quite suspect since driving off a 200 
foot cliff is generally not a survivable event.  The examiner 
noted that the September 2005 VA physician did not have the 
claims folder and service medical records for review when 
giving an opinion with very limited, and probably inaccurate, 
information.  The examiner's impressions were chronic low 
back pain preceding military service by several years; 
documented congenital anomalies of the lumbar spine; and, no 
evidence from the service medical record that his preexisting 
low back condition worsened by military service.  

Upon review of the evidence of record, the Board finds that 
there is no persuasive evidence to suggest any increase in 
the severity of the veteran's pre-existing low back 
disability during his active duty service.  While he 
complained of back pain within days of entry into service 
during basic training, an orthopedic evaluation reflected no 
objective physical signs of functional limitation and he was 
deemed fit for duty.  The military physical examinations 
conducted in September and November 1966, to include the 
detailed orthopedic evaluation, do not reflect a worsening of 
the veteran's pre-existing back disability.  Moreover, the 
service medical records do not substantiate the veteran's 
contention that he injured his back in the April 1968 motor 
vehicle accident.  As noted, the veteran told a VA treating 
physician in September 2005 that he injured his back when his 
vehicle fell down a 200 foot cliff.  The April 1968 service 
clinical records reflect that the veteran hit the windshield 
but do not reflect any report of a fall down a cliff.  
Notwithstanding this, clinical records do not reflect any 
complaints, treatment, or diagnoses related to the back.  The 
Court has determined that history which the veteran provides 
does not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the 
veteran's self-reported history was provided decades after 
the claimed injury and at a time when he had a claim for VA 
benefits with the potential for pecuniary gain.  The 
veteran's current allegations and the physician's opinion are 
not substantiated by the clinical records.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993).

Both the December 2005 and May 2006 VA examiners conducted a 
review of the claims folder, and both opined that the 
veteran's current back disability was not due to the in-
service motor vehicle accident, as service medical records 
did now show any such injury.  The May 2006 examiner also 
opined that the veteran's pre-existing back disability was 
not worsened during military service.  The Board accepts the 
December 2005 and May 2006 VA opinions as being the most 
probative medical evidence on the subject, as both were based 
on a review of all historical records, and contain detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Given the depth of the examination 
reports, and the fact that each was based on a review of the 
applicable record, the Board finds such opinions probative 
and material to the veteran's claim.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  

The Board concludes that, in the face of documented temporary 
complaints of pain during the early period of service, the 
evidence clearly and unmistakably demonstrates that the 
underlying low back condition had not worsened during 
service.  

The veteran has otherwise not submitted any evidence to 
support his claim that his pre-existing low back disability 
was aggravated during service.  In reaching this decision, 
the Board has considered the veteran's assertions that his 
low back disability was aggravated during service; however, 
laypersons are not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Although the veteran is competent to describe symptoms 
pertaining to his claimed condition, he is not competent to 
diagnose a low back disability or to relate current low back 
disability to service.  This case involves a question of 
diagnosis and causation, which is medical in nature and not 
capable of lay observation.  Competent medical evidence, or 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion, is required to substantiate 
the claim.  For these reasons, the Board rejects the 
veteran's statements as competent evidence sufficient to 
establish the diagnoses and etiology of a low back 
disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The Board acknowledges the veteran's assertions at the 
hearing to the effect that he sustained injury to his low 
back in service from incidents other than the motor vehicle 
accident.  He described that during basic training his drill 
sergeant got on his back and made him crawl low and also he 
was hit in the back with a padded stick.  Although, as noted 
above, the veteran was seen with back complaints during basic 
training, there was no indication that the back pain was 
precipitated by injury, as now claimed by the veteran.  In 
fact, one of these service medical records notes that there 
was no history of injury.  The service medical records have 
been reviewed by the VA examiners, and the conclusions drawn 
indicate that the veteran was without a history of any back 
disability and that his pre-existing back disability had not 
worsened during military service.  

The Board concludes that there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to warrant a favorable decision.  38 
U.S.C.A. § 5107(b).  Thus, service connection for a low back 
disability is denied.

II.  Earlier effective date

The general rule is that the effective date of an award of 
compensation or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Where 
a claim has been reopened based on new and material evidence 
(38 C.F.R. § 3.156) consisting of service department records 
and granted, the effective date is assigned as follows:  To 
agree with evaluation (since it is considered these records 
were lost or mislaid) or date of receipt of claim on which 
prior evaluation was made, whichever is the later, subject to 
rules on original claims filed within 1 year after separation 
from the service.  38 C.F.R. § 3.400(q)(2) (2006).

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156 (c) 
(2006).

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the Court 
noted the following:  A claim which is "reopened" under the 
section 5108 on the basis of "new and material evidence" 
from other than service department reports is essentially a 
new claim, rather than a continuation of the prior claim, and 
the function of reopening under section 5108 is to remove the 
statutory finality bar of section 7104 (b).  In contrast, 
where the claim is reopened on the basis of new and material 
evidence from service department reports, the VA has 
consistently treated it as a true "reopening" of the 
original claim and a review of the former disposition in 
light of the service department reports which were considered 
to have been lost or mislaid, and the award of benefits is 
made retroactive to the date of the original claim.  See 38 
C.F.R. § 3.400(q)(2) (2006); VA G.C. Digested Opinion, July 
17, 1984 stating that section 3.400(q)(2) reflects "a 
longstanding VA policy treating supplemental service 
department reports correcting prior erroneous reports as 
providing a basis for an award of benefits based on the 
veteran's original claim."

At this juncture, the Board notes that after the veteran 
appealed the effective date of the grant of service 
connection for the left knee disability, the regulations 
pertaining to effective dates, that is, when additional 
service department records are received in support of the 
reopening and grant of a claim of service connection, have 
been amended, effective October 6, 2006.  See 71 Fed. Reg. 
52455, 52457 (Sept. 6, 2006).  The regulations now provide in 
part that, except where "the claimant failed to provide 
sufficient information for VA to identify and obtain the 
records from the respective service department ... or from any 
other official source", an award made based all or in part 
on additional service department records is effective on the 
date entitlement arose or the date VA received the previously 
decided claim, whichever is later.  38 C.F.R. § 3.156(c) 
(2007).  

It is noted that in connection with his initial claim of 
service connection filed in October 1996, the RO in a January 
1997 letter to the veteran specifically requested him to 
provide the dates of treatment and location of the military 
hospital, if any, where he was treated following his motor 
vehicle accident in April 1968.  The veteran did not respond 
at that time.  However, in connection with the application to 
reopen his claim the veteran did provide this information, as 
he indicated in a substantive appeal statement received in 
March 2005 that he was treated for a left patella fracture at 
Reynolds Army Hospital beginning on April 22, 1968.  Based on 
this new information, the RO requested and received such 
inpatient records.  In other words, the veteran had an 
opportunity to furnish information to obtain the necessary 
service medical records at the time of his original claim, 
but he did not do so when requested.  

Under the revised regulations, the effective date of the 
veteran's award of service connection in this case based on 
receipt of new and material evidence consisting of service 
department records would not be the date the VA received the 
previously denied claim, but the date of receipt of the 
application to reopen the claim.  This is due to the 
veteran's silence in furnishing information to identify the 
relevant inpatient records at the time he filed his initial 
claim for benefits.  However, the Board is considering the 
veteran's claim under the old regulations (38 C.F.R. 
§ 3.400(q)(2006)), as his appeal was pending at the time of 
the regulatory amendments.  See VAOPGCPREC 3-2000 (When the 
law or regulation changes, the most favorable version applies 
and where an effective date is specified but there is no 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded).  The old regulations are more favorable to him 
than the revised regulations, as they do not specifically 
prohibit the assignment of an earlier effective date when the 
veteran fails to provide sufficient identifying information 
for the VA to obtain relevant records from the service 
department.  Rather, under the old regulations such service 
department records are interpreted as presumably having been 
misplaced and now located and forwarded to the VA in 
connection with a claim to reopen.  

On October 11, 1996, the veteran filed a formal claim of 
service connection for "broken knee" due to a 1968 motor 
vehicle accident.  Service medical records were associated 
with the claims folder in December 1996.  The June 1968 
separation examination reflected a one and a half inch scar 
on the left knee; however, service medical records did not 
contain any reference to a knee injury or automobile 
accident.  His 'lower extremities' were clinically evaluated 
as normal on separation.  The veteran also did not report a 
knee injury on the June 1968 Report of Medical History.  In 
an April 1997 rating decision, the RO denied service 
connection on the basis that service medical records did not 
reflect any left knee injury or a motor vehicle accident.  
The veteran did not appeal that decision and it became final.  

In July 2004, the veteran filed an application to reopen the 
claim of entitlement to service connection for "broken left 
leg."  The claim was initially denied in an October 2004 
rating decision on the basis that new and material evidence 
had not been received, and the veteran perfected an appeal.  
In his March 2005 substantive appeal statement, the veteran 
stated that he sought treatment for his motor vehicle 
accident injuries at Reynolds Army Hospital.  In April 2005, 
service medical records from Reynolds Army Hospital were 
associated with the claims folder.  Such records reflect that 
in April 1968, the veteran was in a motor vehicle accident 
after falling asleep at the wheel.  He was subsequently 
hospitalized and the only injury of any consequence was the 
fracture of his left patella, for which he was placed in a 
posterior splint for approximately a week.  He was discharged 
8 days after admission, with a diagnosis that included 
fracture, patella, left.

A September 2005 VA progress note reflected an opinion from a 
physician that the veteran could have sustained knee damage 
as a result of the motor vehicle accident resulting in 
arthritis.  A December 2005 VA examiner opined that the 
veteran's degenerative arthritis of the knee was secondary to 
motor vehicle trauma, and as he had a fracture of the patella 
he could have sustained internal injury to the knee, which 
would lead to progressive degenerative changes.  Thus, in a 
January 2006 rating decision, the RO granted entitlement to 
service connection for residuals, left patella fracture with 
degenerative changes, effective July 22, 2004, the date of 
receipt of his claim to reopen.

Typically, in a case that has been reopened, the effective 
date would be the date of receipt of the veteran's claim to 
reopen.  See 38 C.F.R. § 7105.  However, in this case the 
facts are such that the new and material evidence to reopen 
the claim consists of "a supplemental report from the 
service department, received...after the decision has become 
final."  38 C.F.R. § 3.156(c) (2006).  In such cases, the 
prior decisions as to that issue are "reconsidered" based 
on all the evidence, thus negating the finality of the prior 
decisions regarding that claim.  In this case, there existed 
a prior final RO decision on the claim of service connection 
for a left knee disability in April 1997.

In reconsidering the claim, the supplemental service medical 
records are relevant and probative to the basis of the prior 
final denial; that is, they clearly demonstrate that the 
veteran sustained a left patella fracture during an in-
service motor vehicle accident.  VA examiners have since 
attributed his current left knee disability to the documented 
injuries sustained in the motor vehicle accident.  In 
essence, the basis of the grant of service connection was, at 
least in part, the receipt of the additional service medical 
records in April 2005.  As a result, the grant of service 
connection for residuals, left patella fracture, based upon 
the veteran's claim for such benefits must be made effective 
back to the date of receipt of the initial claim, which was 
filed more than one year after discharge from service.  See 
also Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.").  

Accordingly, the evidence supports the assignment of an 
effective date of October 11, 1996, for the grant of service 
connection for residuals, left patella fracture.  This 
constitutes a full grant of the benefit sought on appeal as 
to this issue.  No determination is entered regarding the 
disability evaluation prior to July 22, 2004.  


	(ORDER ON NEXT PAGE)




ORDER

An effective date of October 11, 1996, is assigned for the 
grant of service connection for residuals, left patella 
fracture, and to this extent, the appeal is granted, subject 
to law and regulations governing the award of VA monetary 
benefits.

Service connection for a low back disability is denied.
	


____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


